Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REMARKS
The Office offered an Examiner’s amendment to Michael D. Solt (Reg. No. 77,090) on 9/7/21 via telephone at (248) 723-0440 to place this application in condition for allowance.  However, this offer was refused by Michael D Solt (Applicant’s representative).  
Response to Amendment
The Amendment filed 8/27/21 has been entered. Claims 14-16 have been canceled.  Claims 23-25 have been added.  Claims 1, 4-5, 11-13, 17, and 20 have been amended.  Claims 2 and 4 were previously withdrawn.  Claims 1-13, and 17-25 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/27/21.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“biasing member” in claims 1, 3, 13, and 23 -- “biasing member 122” (see Para 67 and Figs. 4, 10, 14, 22, and 24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al. (U.S. 2014/0366530) in view of Tadokoro et al. (U.S. 4,730,456).

    PNG
    media_image1.png
    681
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    483
    media_image2.png
    Greyscale

Re claim 1:
Murayama discloses a turbocharger (1, vehicle turbocharger - Para 25) for receiving an exhaust gas from an internal combustion engine and for delivering compressed air to the internal combustion engine (Para 25), said turbocharger comprising: 
a turbine housing (23, turbine housing - Para 29) comprising: 
an interior surface (see Fig. 3 - elements 27 and 35 and Fig. 4 at elements 29 and 31 (person having ordinary skill in the art would recognize a type of internal surface of element 23 is shown collectively by elements 27, 29, 31, and 35 in Figs. 3-4)) defining a turbine housing interior (see Fig. 3 at elements 27 and 35 and Fig. 4 at elements 29 and 31 (person having ordinary skill in the art would recognize a type of interior of element 23 is shown collectively formed by elements 27, 29, 31, and 35 in Figs. 3-4)), said interior surface extending between: 

a turbine housing outlet (31, gas discharge passage - Para 30) defined at an opposite end (see Fig. 4 at element 31 (person having ordinary skill in the art would recognize a type of opposite end (opposite from element 27) of element 23 is shown at element 31)) of said interior surface (27/29/31/35)(see Fig. 4 - element 31 is shown defined at the type of opposite end at the location of element 31) and in fluid communication with said turbine housing interior (at 27/29/31/35)(see Figs. 3-4 - element 31 is shown in fluid communication with the type of turbine housing interior shown at elements 27/28/31/35 (as also described in Para 30)) for discharging the exhaust gas from said turbine housing interior (Para 30), and 
a wastegate duct (35, bypass passage - Para 31 (shown as a type of wastegate duct in Fig. 3)) disposed downstream of said turbine housing inlet (27)(see Fig. 3 - 
a valve seat (59, valve seat - Para 34) disposed about said wastegate channel (Modified Fig. 3 above - A) at a channel outlet (33, gas discharge port - Para 30 (shown as a type of channel outlet in Fig. 2 and as described in Para 30)) of said wastegate channel (Modified Fig. 3 above - A)(see Modified Fig. 3 above and Fig. 2 - element 59 is shown disposed about element A which is shown at element 33 in Fig. 2); and 
a wastegate assembly (37A, waste gate valve - Para 44 (a type of wastegate assembly as shown in Fig. 5A)) for controlling exhaust gas flow to said turbine housing interior (at 27/29/31/35)(see Figs. 3-4 and 5A (element 37A corresponds to element 37 of Fig. 3 which is shown in Fig. 3 controlling exhaust gas flow to the type of turbine housing interior shown at elements 27/28/31/35 (as described in Paras 30-31)), said wastegate assembly (37A) comprising, 
a valve element (Modified Fig. 5A above - A (person having ordinary skill in the art would recognize element A is shown as a type of valve element)) engageable with said valve seat (59)(see Modified Fig. 5A above - element A is shown engageable with element 59), with said valve element (Modified Fig. 5A above - A) having a valve body (Modified Fig. 5A above - B (person having ordinary skill in the art would recognize close an opening of the bypass passage 35…”)) where said valve body (Modified Fig. 5A above - B) is engaged with said valve seat (59)(see Modified Fig. 5A above - element B is shown with element 59 through element A) for preventing exhaust gas flow from saidApplication No. 16/811,6094 turbine housing inlet from bypassing said turbine housing interior (at 27/29/31/35)(see Figs. 2-3 and 5A and Para 31 - “…a waste gate valve (one of variable flow valve mechanisms) 37 configured to open and close an opening of the bypass passage 35…”)), and a second position (see Fig. 5A and Para 31 - “…a waste gate valve (one of variable flow valve mechanisms) 37 configured to open and close an opening of the bypass passage 35…”)) where said valve body (Modified Fig. 5A above - B) is disengaged with said valve seat (59) for allowing exhaust gas flow from said turbine housing inlet (27) to bypass said turbine housing interior (at 27/29/31/35)(Para 31), 
a valve arm (53, attachment tongue - Para 33 (a type of valve arm as shown in Figs. 2 and 5A)) coupled to said first valve shaft (63) of said valve element (Modified Fig. 5A above - A)(Modified Fig. 5A above - element 63 is shown coupled to element A) for moving said valve element (Modified Fig. 5A above - A) between said first (Para 31 - close an opening of the bypass passage…”) and said second positions (Para 31 - “…37 configured to open and close an opening of the bypass passage…”)(see Figs. 2 and 5A - element 53 is shown for moving element A of Modified Fig. 5A above  between positions described in Para 31), 
a washer (65, washer - Para 44) coupled to said first valve shaft (63) of said valve element (Modified Fig. 5A above - A)(see Modified Fig. 5A above - element 65 is shown coupled to element 63 of element A) and axially spaced from said valve arm (63) with respect to said first axes (see Fig. 5A at element 63 - a type of first axis is shown through center along the length of element 63) for retaining said valve arm (53) to said first valve shaft (63)(see Fig. 5A - element 65 is shown axially spaced from element 63 with respect to the type of axis shown through the center length of element 63 and for retaining element 53 to element 63 as described in Paras 34-35), and 
a biasing member (67, coil spring - Para 35) disposed about said first valve shaft (63)(see Fig. 5A - element 67 is shown disposed about element 63) between said valve arm (53) and said washer (65)(see Fig. 5A - element 67 is shown between elements 53 and 65) for reducing wear of said washer (65)(Para 40 - “…reduce the vibrations of the valve 57…” (reducing vibrations of element 57 will reduce wear of element 65 as shown in Fig. 5A));
wherein said biasing member (67) is in direct contact with said valve arm (53)(see Fig. 5A - element 67 is shown in direct contact with element 53).  
Murayama fails to disclose a second valve shaft spaced from said first valve shaft and extending away from said valve body along a second axis; nor the valve arm coupled to said first and said second valve shafts.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve element of Murayama after the valve element of Tadokoro (to provide two valve shafts 53 of Murayama as taught by Tadokoro) for the advantage of preventing the valve body from separating from the valve arm in the event of breakage of a first valve shaft (Tadokoro; see Fig. 6 - element 61 is shown connected to element 63 by both of elements 67a and 
Re claim 3:
Murayama/Tadokoro teaches the turbocharger as set forth in claim 1, as described above.
Murayama discloses wherein said biasing member (67) is chosen from a cupped spring, a curved spring, Belleville spring, a dogbone spring, a wave spring, an octopus spring, a coil spring (67, coil spring - Para 35), a hair spring, a torsion bar, and an air spring.
Re claim 13:
Murayama discloses a wastegate assembly (37A, waste gate valve - Para 44 (a type of wastegate assembly as shown in Fig. 5A)) for controlling flow of exhaust gas to a turbine housing interior (see Fig. 3 at elements 27 and 35 and Fig. 4 at elements 29 and 31 (person having ordinary skill in the art would recognize a type of interior of element 23 is shown collectively formed by elements 27, 29, 31, and 35 in Figs. 3-4)) of a turbocharger (1, vehicle turbocharger - Para 25), said wastegate assembly (37A) comprising: 
a valve element (Modified Fig. 5A above - A (person having ordinary skill in the art would recognize element A is shown as a type of valve element)) having a valve body (Modified Fig. 5A above - B (person having ordinary skill in the art would recognize element B as a type of valve body)), a first valve shaft (63, valve shaft - Para 34) extending away from said valve body (Modified Fig. 5A above - B) along a first axis (see Fig. 5A at element 63 - a type of first axis is shown through center along the length of close an opening of the bypass passage 35…”)) and a second position (see Fig. 5A and Para 31 - “…a waste gate valve (one of variable flow valve mechanisms) 37 configured to open and close an opening of the bypass passage 35…”)) to control flow of exhaust gas to the turbine housing interior (at 27/29/31/35) of the turbocharger (1)(see Figs. 2-3 and Para 31); 
a valve arm (53, attachment tongue - Para 33 (a type of valve arm as shown in Figs. 2 and 5A)) coupled to said first valve shaft (63) of said valve element (Modified Fig. 5A above - A)(Modified Fig. 5A above - element 63 is shown coupled to element A) for moving said valve element (Modified Fig. 5A above - A) between said first (Para 31 - “…37 configured to open and close an opening of the bypass passage…”) and said second positions (Para 31 - “…37 configured to open and close an opening of the bypass passage…”)(see Figs. 2 and 5A - element 53 is shown for moving element A of Modified Fig. 5A above  between positions described in Para 31); 
a washer (65, washer - Para 44) coupled to said first valve shaft (63) of said valve element (Modified Fig. 5A above - A)(see Modified Fig. 5A above - element 65 is shown coupled to element 63 of element A) and axially spaced from said valve arm (63) with respect to said first axes (see Fig. 5A at element 63 - a type of first axis is shown through center along the length of element 63) for retaining said valve arm (53) to said 
a biasing member (67, coil spring - Para 35) disposed about said first valve shaft (63)(see Fig. 5A - element 67 is shown disposed about element 63) between said valve arm (53) and said washer (65)(see Fig. 5A - element 67 is shown between elements 53 and 65) for reducing wear of said washer (65)(Para 40 - “…reduce the vibrations of the valve 57…” (reducing vibrations of element 57 will reduce wear of element 65 as shown in Fig. 5A));
wherein said biasing member (67) is in direct contact with said valve arm (53)(see Fig. 5A - element 67 is shown in direct contact with element 53).  
Murayama fails to disclose a second valve shaft spaced from said first valve shaft and extending away from said valve body along a second axis; nor the valve arm coupled to said first and said second valve shafts.
Tadokoro teaches a valve element (6, valve mechanism - Col. 4, Line 60) having a first valve shaft (67a, shank - Col. 5, Line 16 (a type of first valve shaft as shown in Fig. 6)) extending away from a valve body (61, valve member - Col. 5, Lines 11-12 (shown as a type of valve body in Fig. 6)) along a first axis (see Fig. 6 at element 67a - a type of first axis is shown extending through the center length of element 67a)(see Fig. 6 - element 67a is shown extending away from element 61 along the type of first axis shown extending through center length of element 67a), and a second valve shaft (68a, shank - Col. 5, Line 16 (a type of second valve shaft as shown in Fig. 6)) spaced from said first valve shaft (67a) and extending away from said valve body (61) along a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the valve element of Murayama after the valve element of Tadokoro (to provide two valve shafts 53 of Murayama as taught by Tadokoro) for the advantage of preventing the valve body from separating from the valve arm in the event of breakage of a first valve shaft (Tadokoro; see Fig. 6 - element 61 is shown connected to element 63 by both of elements 67a and 68a and therefore if one of elements 67a and 68a break the other would continue to hold element 61 to element 63).
Allowable Subject Matter
Claims 17-25 are allowed.
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 17-25 are allowed and claims 5-12 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein said valve seat is disposed about said first and said second wastegate channels at respective channel outlets of said first and said second wastegate channels” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 5-12.
Additionally, the prior art of record does not teach “wherein said first axis of said first valve shaft extends through said first pulse region when said valve element is in said first position” and “wherein said second axis of said second valve shaft extends through said second pulse region when said valve element is in said first position” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 17-22.
Additionally, the prior art of record does not teach “wherein said first axis of said first valve shaft extends through said channel outlet of said first wastegate channel when said valve element is in said first position” and “wherein said second axis of said second valve shaft extends through said channel outlet of said second wastegate channel when said valve element is in said first position” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 23-25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/14/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, September 16, 2021